Citation Nr: 0509753	
Decision Date: 04/04/05    Archive Date: 04/15/05

DOCKET NO.  03-27 041	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Milwaukee, Wisconsin


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  


ATTORNEY FOR THE BOARD

L. Cryan, Counsel


INTRODUCTION

The veteran had active service from March 1964 to January 
1968.  The veteran died in December 2000, and the appellant 
in this case is the veteran's widow.  At the time of the 
veteran's death, he had a claim pending for entitlement to 
service connection for anaplastic astrocytoma.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a July 2001 rating decision by the RO which 
denied the appellant's claim of service connection for the 
cause of the veteran's death.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The appellant asserts that the veteran's brain tumor, which 
ultimately led to his demise, was caused by in-service 
exposure to Agent Orange.  The appellant also asserts that 
the veteran suffered from headaches shortly after service 
that were related to the brain tumor.  At the outset, the 
Board notes that although the veteran served primarily aboard 
ships in the Navy, exposure to herbicides in the Republic of 
Vietnam has been presumed, as it has been conceded that the 
veteran served aboard ships in the offshore waters of Vietnam 
during service, and also spent some time ashore for 
visitation and duty. 

The veteran's death certificate indicates that the immediate 
cause of the veteran's death in December 2000 was due to 
anaplastic astrocytoma.  There were no other contributory 
causes listed on the death certificate.  An autopsy report 
notes that the veteran was diagnosed with anaplastic 
astrocytoma in July 1999.  The neuropathology report of the 
autopsy noted bifrontal glioblastoma multiforme with tumor 
crossing the corpus callosum; and extensive central tumoral 
necrosis.

In support of her claim of service connection for the cause 
of the veteran's death, the appellant submitted two private 
opinions noting the possibility of a link between the 
veteran's exposure to Agent Orange and his brain tumor.  The 
first opinion is dated in April 2002 and is a memorandum from 
the veteran's private doctor, Dr. B, who diagnosed the 
veteran's original brain biopsy and performed the autopsy.  
Dr. B noted that the original brain biopsy showed an 
anaplastic astrocytoma.  At the autopsy, Dr. B diagnosed a 
bifrontal glioblastoma multiforme with the tumor crossing the 
corpus callosum.  Dr. B indicated that the tumor showed 
extensive central tumor necrosis, and it was the ultimate 
cause of the veteran's death.  Dr. B noted that the etiology 
of glioblastoma multiforme remained unknown, however, there 
were variations in incidence among occupational groups that 
suggested that occupational exposures to various chemicals 
and toxins may play a role.  Dr. B also noted that the 
presence of glioblastoma multiforme had been associated with 
oxidant stress, further suggesting that exposures to certain 
toxins, especially those with oxidizing potential, may play a 
role in causing that type of tumor.  

Dr. B opined, based on his knowledge of the etiology of 
cancer in general, and of glioblastoma multiforme in 
particular, that there was enough scientifically valid 
evidence to suggest that the veteran's exposure to Agent 
Orange could possibly have caused his brain tumor.  Dr. B 
also noted that the currently available scientific evidence 
did not allow assessment of how likely that possibility was, 
because of the relative rarity of those types of tumors and 
the difficulty of doing proper epidemiologic studies 
regarding them.  

The second opinion comes from a memorandum prepared in May 
2002 by the veteran's attending oncologist, Dr. W.  Dr. W 
noted that the veteran had a biopsy proven grade 3 anaplastic 
astrocytoma, the diagnosis of which was also corroborated by 
independent review of the histopathologic material by a 
doctor from Johns Hopkins University.  Dr. W also noted that 
at autopsy, a bifrontal glioblastoma multiforme was 
determined to be the cause of the veteran's death.  

Dr. W noted that while the etiology of glioblastoma 
multiforme and other high grade astrocytomas was unknown, it 
had been anecdotally shown that exposure to certain 
agricultural chemicals had been associated with the 
development of brain tumors.  These agricultural chemicals 
have been similar to dioxin which is present in Agent Orange.  

Dr. W. also noted that although the exact cause of high grade 
astrocytomas was not known, there was beginning to accumulate 
evidence that exposure to agents such as dioxin was 
associated with a higher than expected incidence of brain 
tumors.  As such, and in light of his experience treating the 
veteran, his knowledge of malignant diseases, and a recent 
review of literature, Dr. W opined that it was certainly 
possible that the veteran's exposure to Agent Orange during 
service could possibly have caused his brain tumor.  

There is no evidence of record to contradict these two 
aforementioned medical opinions.  In light of these two 
opinions indicating a possible link between exposure to Agent 
Orange during service and the veteran's brain tumor, which 
ultimately led to his demise, the Board finds that a VA 
opinion should be obtained to determine whether it is at 
least as likely as not that the veteran's exposure to Agent 
Orange in service caused or contributed to the brain tumor 
which ultimately led to his demise in December 2000.  

Received at the Board in March 2005 was a written statement 
from the appellant in which she requested a Travel Board 
hearing before the Board.  Such a hearing should be 
scheduled.

According, the case is REMANDED to the RO via the AMC for the 
following action:

1.  The AMC should take appropriate 
action to contact the appellant in order 
to request that she identify the names, 
addresses, and approximate dates of 
treatment for any VA and non-VA health 
care providers who treated the veteran 
for his fatal brain tumor and/or post-
service headaches.  The appellant should 
be asked to identify any health care 
providers who might have treated the 
veteran prior to his death.  After 
obtaining any necessary authorization 
from the appellant, the AMC should 
attempt to obtain copies of pertinent 
treatment records identified by the 
appellant in response to this request, 
which have not been previously secured.  
Once obtained, all records must be 
associated with the claims folder.  

2.  After any additional records are 
obtained and added to the claims file, 
the claims folder for the veteran should 
be referred to an oncology specialist for 
an opinion as to whether exposure to 
Agent Orange or other herbicides during 
the veteran's service in Vietnam may have 
caused or been etiologically related to 
the anaplastic astrocytoma/glioblastoma 
multiforme which was the immediate cause 
of his death.  In responding to this 
question, the examiner should comment on 
the medical opinions submitted by Dr. B 
and Dr. W as noted hereinabove.  After a 
careful review of the pertinent documents 
contained in the claims file, including 
any medical records relating to the 
veteran's claim of service connection 
which was pending prior to his death, the 
physician should provide an opinion as to 
the following:

Is it at least as likely as not (i.e., is 
there is at least a 50 percent 
probability or greater) that the 
veteran's presumed exposure to Agent 
Orange or other herbicides 


during his service in Vietnam was 
etiologically related to the anaplastic 
astrocytoma/glioblastoma multiforme 
(brain tumor) that caused his death?  

The physician must provide an adequate 
rationale for any opinions expressed.  

4.  Thereafter, the AMC should 
readjudicate the appellant's claim for 
service connection for the cause of the 
veteran's death.  If the benefit sought 
on appeal remains denied, the appellant 
should be issued a supplemental statement 
of the case and be given the opportunity 
to respond.

5.  If the benefit sought on appeal 
remains denied, the appellant should be 
scheduled for a Travel Board hearing 
before the Board.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 


2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 
(2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


